DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 8, 2022. Claims 1 through 8 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated August 8, 2022, Examiner withdraws the previous specification objections; withdraws the previous claim objections; maintains the previous rejections under 35 U.S.C. 101; and maintains the previous prior art rejections. 

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 

Applicant argues that claim 1 integrates the alleged judicial exception, under 35 U.S.C. 101 into a practical application; see Response at p. 12. More specifically, Applicant argues that the claim requires the physical operation of detection of a target object and is directed toward achieving a higher precision in positioning; see response at p. 12. Examiner respectfully disagrees. First, merely detecting an object is something that can be done mentally by a person simply by looking around an environment. Examiner notes that this limitation is much more closely related to the In re Brown example which resulted in the court finding that sensing the shape and/or color of hair would be something a person would be capable of doing mentally than it is related to, for example, a claim calculating an absolute position of an object such as those reviewed in SiRF Tech which would require impossible mental calculations; see MPEP at least at 2106.04(a)(2)(III)(A). Second, the claims do not indicate any kind of an improvement on the actual detection process or on the SLAM process, since the SLAM process does not recite any particular algorithm that improves those previously presented in the art. In fact, only the last limitation which merely recites positioning the target object based on a SLAM algorithm shows any indication of being directed toward a SLAM method. The rest of the limitations can’t be said to improve a SLAM method when they are not part of the claimed SLAM algorithm. Because the claims can be done mentally and/or are mathematical concepts and do not appear to recite an improvement to the SLAM process, as alleged by Applicant, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that the claims amount to significantly more than the judicial exception, because “filtering out information related to those of the plurality of tracked objects that are classified into a moving object from the second detection information piece” and “positioning the target object based on a SLAM algorithm and the filtered second detection information piece” amount to a concept which amounts to significantly more than the judicial exception; see Response at p. 13. Additionally, Applicant alleges that those same limitations are not well-understood, routine, and conventional in the field. First, detecting an object is well-understood, routine, and conventional in everyday life by merely observing an environment and has been well-known since the first sensors were invented decades ago. Second, SLAM algorithms are also well-known, routine, and conventional in the art, because the art is about simultaneous localization and mapping which could not be the art if it was not already well-known. Furthermore, if Applicant is asserting that SLAM algorithms are not well-known in the art, then the specification is sorely lacking for the requisite support for what the SLAM algorithm is if not the conventional type found in the field. As support that such an algorithm is conventional, Examiner points to Applicant’s specification which recites that “[t]he SLAM unit 12 is configured to use the second detection information piece and a conventional SLAM algorithm…” (emphasis added) which indicates that Applicant does not intend to improve the SLAM algorithm and instead is using a “conventional SLAM algorithm” in its invention. Because sensing objects and SLAM algorithms are routine, well-known, and conventional, Examiner is unpersuaded by Applicant’s assertions and maintains the corresponding rejections. 

Applicant argues that Cansizoglu’s process of separating dynamic objects into the object map and static objects into the static map is not equivalent to filtering out dynamic objects; see Response at p. 17. Examiner respectfully disagrees. Separation of dynamic and static objects is equivalent to filtering one or the other out of the original dataset. Because Examiner fundamentally disagrees with Applicant’s logic, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant appears to be arguing that Cansizoglu uses SLAM having both dynamic and static objects which Applicant asserts is contrary to the present claims; see Response at p. 18. First, Applicant’s claims do not preclude the use of dynamic objects for the SLAM process. The claim merely requires using the filtered second detection information. It does not preclude also using the moving objects as well. Second, even if the claims did require what Applicant is asserting, Examiner notes that Cansizoglu does in fact use only the static objects for a SLAM process which locates objects based only on the static map; see at least [0015]-[0018] which discusses localization based on the static map and simultaneous corresponding map updates. Because the claims are not limited in the way Applicant is asserting and Cansizoglu does fully disclose all of the contended limitations, Examiner is unpersuaded and maintains the corresponding rejections. 

The remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method. Therefore, independent claim 1 along with the corresponding dependent claims 2-8 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claim 1 is also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes and/or mathematical concepts. The language of independent claim  is used for illustration: 

A method of simultaneous localization and mapping (SLAM), the method adapted to position a target object, to be implemented by a positioning system, and comprising: 
A) continuously detecting a surrounding environment of the target object, acquiring a first detection information piece that includes information of the surrounding environment related to a latest detection time point and a previous detection time point, and acquiring a second detection information piece related to information of the surrounding environment, wherein the previous detection time point is prior to the latest detection time point by a predetermined interval, and the positioning system is mounted to the target object (a person may see the surrounding environment over a period of time); 
B) sorting out a plurality of ambient objects that correspond to the latest detection time point in the surrounding environment based on the first detection information piece (a person may note a variety of objects that the person had previously observed and/or currently is observing); 
C) screening out a plurality of tracked objects that correspond to the latest detection time point from the plurality of ambient objects (a person may take notice of a plurality of the objects which are tracked objects); 
D) for each of the plurality of tracked objects, classifying the tracked object into one of a moving object and a static object based on the first detection information piece that indicates information of the tracked object at the latest detection time point and information of the tracked object at the previous detection time point (a person may mentally note which objects are moving versus which objects are not moving); 
E) filtering out information related to those of the plurality of tracked objects that are classified into a moving object from the second detection information piece, and obtaining a filtered second detection information piece (a person may pay attention to only the static objects); and 
F) positioning the target object based on a SLAM algorithm and the filtered second detection information piece (a person may mentally note the relative position of a target object based on the static objects. The SLAM algorithm may be considered a mathematical concept).


Under Step 2A, Prong One, independent claim 1 recites, in part, a method. Other than reciting a SLAM algorithm, nothing in the claims precludes the steps from being directed toward certain mental processes and/or mathematical concepts. Therefore, independent claim 1 recites a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” and the “mathematical concept” judicial exceptions are not integrated into a practical application.  For example, independent claims 1 and recites the additional element of a SLAM algorithm.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional element of a SLAM algorithm is not integrated into the claims as a whole, independent claim 1 is directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claim 1 is not patent eligible. 

Dependent claims 2-8 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-8, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-8 are patent ineligible.

Examiner notes that dependent claims 2-8 include various sensors and sensor data limitations which is considered either field of use or extra-solution activity under a 35 U.S.C. 101 analysis. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2019/0050668 (hereinafter, “Cansizoglu”; previously of record).

Regarding claim 1, Cansizoglu discloses a method of simultaneous localization and mapping (SLAM), the method adapted to position a target object, to be implemented by a positioning system (see at least [0040]), and comprising: 
A) continuously detecting a surrounding environment of the target object (see at least [0014] and [0039]-[0042]; static and moving objects may be detected, and at least some of the objects may be tracked (i.e., continuously detected) from frame to frame), acquiring a first detection information piece that includes information of the surrounding environment related to a latest detection time point and a previous detection time point (see at least Fig. 3A-3F and [0041]-[0042]; each frame which is detected includes information of the surrounding environment related to the previous frame at a previous detection point in time), and acquiring a second detection information piece related to information of the surrounding environment (see at least Fig. 3A-3F and [0041]-[0042]; a frame which comes after another frame may be considered a second detection information piece), wherein the previous detection time point is prior to the latest detection time point by a predetermined interval (see at least Fig. 1C and [0044]-[0045]; while not explicitly stated, the sequence of frames—which is known in the art as video—is considered a series of detected time points which may have a predetermined time interval), and the positioning system is mounted to the target object (see at least [0019] and [0062]; while not explicitly stated, the system may be used for robot navigation and localization which typically would require the sensors being mounted to the robot); 
B) sorting out a plurality of ambient objects that correspond to the latest detection time point in the surrounding environment based on the first detection information piece (see at least [0052]; objects are detected and determined to be static (i.e., ambient) or dynamic); 
C) screening out a plurality of tracked objects that correspond to the latest detection time point from the plurality of ambient objects (see at least Fig. 3A-3F, [0051], and [0053]; the tracked objects are identified and matched (i.e., the tracked objects are screened out), and the remaining identifiable marks are then addressed); 
D) for each of the plurality of tracked objects, classifying the tracked object into one of a moving object and a static object based on the first detection information piece that indicates information of the tracked object at the latest detection time point and information of the tracked object at the previous detection time point (see at least Fig. 1C, Fig. 3A-3F, [0044]-[0045], and [0052]; objects are detected and determined to be static (i.e., ambient) or dynamic based on differences between the series of frames over time); 
E) filtering out information related to those of the plurality of tracked objects that are classified into a moving object from the second detection information piece, and obtaining a filtered second detection information piece (see at least [0044]-[0045]; the sequence of frames obtains information for both static and dynamic objects which are sorted. The static objects are used to update the static map); and 
F) positioning the target object based on a SLAM algorithm and the filtered second detection information piece (see at least [0019], [0054], and [0062]; while it is not explicitly stated, the SLAM algorithm is used to position the target object, it is disclosed that the SLAM map is updated and used, for example, for robot navigation).
Cansizoglu does not explicitly teach a predetermined time interval. However, Cansizoglu does teach a sequence of frames. One of ordinary skill in the art, before the time of filing would know that a sequence of frames (i.e., video) may optionally be captured at a predetermined time interval. Therefore, it would have been obvious that the frames may be captured at predetermined time intervals.
Cansizoglu does not explicitly teach that the positioning system is mounted to the target object. However, Cansizoglu does teach that the SLAM system may be used for robotic navigation. It would have been obvious to one of ordinary skill in the art, before the time of filing, that the positioning system may, for example, be mounted to the robot that is being navigated via the SLAM system. Therefore, it would have been obvious to have the positioning system mounted to the target object.
Cansizoglu does not explicitly teach that the target object is positioned based on the SLAM algorithm. However, Cansizoglu does teach that the SLAM system may be used for robotic navigation. It would have been obvious to one of ordinary skill in the art, before the time of filing, that the robot must necessarily be positioned by the SLAM algorithm in order to navigate the robot. Therefore, it would have been obvious that the SLAM algorithm would be used to position the robot (i.e., target object). 

Regarding claim 2, Cansizoglu renders obvious all of the limitations of claim 1. Additionally, Cansizoglu discloses wherein the positioning system includes a lidar module that is used to continuously detect the surrounding environment of the target object and to acquire the first detection information piece (see at least [0018]; while a lidar module is not explicitly taught, a 3D sensor is disclosed), the first detection information piece including latest point cloud data of the surrounding environment related to the latest detection time point (see at least [0014] and [0048]; the detection points associated with the sequential set of frames may include point cloud data), and previous point cloud data of the surrounding environment related to the previous detection time point, each of the latest and previous point cloud data being composed of a plurality of data points (see at least [0014] and [0048]; the detection points associated with the sequential set of frames may include point cloud data); and 
wherein step B) includes: grouping the plurality of data points in the previous point cloud data into a plurality of first point cloud groups (see at least [0054]-[0055]; depth-based segmentation (i.e., point cloud groups) is implemented for both static and dynamic objects (i.e., a second group and a first group, respectively)), and marking the plurality of first point cloud groups as a plurality of first ambient objects, respectively; and 
grouping the plurality of data points in the latest point cloud data into a plurality of second point cloud groups, and marking the second point cloud groups as a plurality of second ambient objects, respectively (see at least [0054]-[0055]; static objects (i.e., ambient objects) are classified based on the depth-based segmentation (i.e., point cloud groups)).
Cansizoglu does not explicitly teach that the 3D sensor is a lidar sensor. However, a lidar sensor is a well-known 3D sensor in the art and the use of one would be an obvious variant at least to the RGBD sensor disclosed by the prior art of record. Therefore, it would be obvious to use a lidar module. 

Regarding claim 3, Cansizoglu renders obvious all of the limitations of claim 2. Additionally, Cansizoglu discloses wherein in step E), the second detection information piece is identical to the latest point cloud data, and step E) includes filtering out those of the second point cloud groups that are classified into a moving object from the second detection information piece (see at least [0044]-[0045], [0052], [0055]-[0056]; the sequence of frames obtains information for both static and dynamic objects which are sorted. The static objects are those which do not change between frames and are then used to update the static map).

Regarding claim 4, Cansizoglu renders obvious all of the limitations of claim 2. Additionally, Cansizoglu discloses wherein step D) includes: 
D-1) for each of the plurality of tracked objects, acquiring a previous location related to the previous detection time point based on one of the first point cloud groups that corresponds to the tracked object (see at least Fig. 3A-3F, [0041]-[0045] and [0048]; the previous locations for each tracked object are determined and compared); 
D-2) for each of the plurality of tracked objects, acquiring a latest location related to the latest detection time point based on one of the second point cloud groups that corresponds to the tracked object (see at least Fig. 3A-3F, [0041]-[0045] and [0048]; the current timeframe (i.e., latest detection time point) may be considered the second point cloud group associated with the tracked object); 
D-3) for each of the plurality of tracked objects, obtaining an estimated previous location related to the previous detection time point through estimation based on a location and a heading of the target object corresponding to the latest detection time point, a location and a heading of the target object corresponding to the previous detection time point, and the latest location of the tracked object acquired in sub-step D-2) (see at least Fig. 3A-3F, [0014], [0041]-[0045] and [0048]; for each frame, the current location of each target object is determined and compared to the previous location at the previous detection time point. The difference between locations determines if it is a static or dynamic object, and the dynamic object measurements, which at least include translational information in 3D (e.g., directional information such as heading of the object) based on the previous and current time point of the sequential data frames); and 
D-4) for each of the plurality of tracked objects, classifying the tracked object into a moving object when a difference between the previous location and the estimated previous location of the tracked object is greater than a predetermined distance threshold (see at least Fig. 3A-3F, [0014], [0041]-[0045] and [0048]; when the difference between positions in the first frame and second frame exceeds a threshold and is determined to be an outlier, it is determined that the object is a dynamic object), and classifying the tracked object into a static object when otherwise (see at least Fig. 3A-3F, [0014], [0041]-[0045] and [0048]; all of the other objects that are not translational outliers are considered static objects).

Regarding claim 5, Cansizoglu renders obvious all of the limitations of claim 2. Additionally, Cansizoglu discloses wherein each of the previous point cloud data and the latest point cloud data includes a plurality of point cloud data pieces that are acquired at different time points (see at least [0044]; the frames are acquired as a sequence of frames (i.e., frames acquired at different time points) and may include depth/point cloud data), the method of SLAM further comprising, before step B): 
G) for each of the previous point cloud data and the latest point cloud data, other than a first one of the plurality of point cloud data pieces that is acquired at the corresponding one of the latest detection time point and the previous detection time point, correcting each of the plurality of point cloud data pieces based on a location and a heading of the target object at the corresponding one of the different time points, so as to, as a result, acquire a corresponding one of corrected previous point cloud data and corrected latest point cloud data (see at least Fig. 1B, Fig. 3A-3F, and [0044]-[0045]; updating (i.e., correcting) of the orientation and point clouds of the static objections and the dynamic objects occur at each frame of the plurality of sequential frames); 
wherein the corrected previous point cloud data serves as the previous point cloud data in step B), and includes the first one of the plurality of point cloud data pieces of the previous point cloud data, and those of the plurality of point cloud data pieces of the previous point cloud data that have been corrected in step G) (see at least Fig. 1B, Fig. 3A-3F, and [0044]-[0045]; updating (i.e., correcting) of the orientation and point clouds of the static objections and the dynamic objects occur at each frame of the plurality of sequential frames, and the processes is iterative with the updated information being used as the previous information for the next frame); and
wherein the corrected latest point cloud data serves as the latest point cloud data in step B), and includes the first one of the plurality of point cloud data pieces of the latest point cloud data, and those of the plurality of point cloud data pieces of the latest point cloud data that have been corrected in step G) (see at least Fig. 1B, Fig. 3A-3F, and [0044]-[0045]; updating (i.e., correcting) of the orientation and point clouds of the static objections and the dynamic objects occur at each frame of the plurality of sequential frames, and the processes is iterative with the updated information being used as the previous information for the next frame).

Regarding claim 6, Cansizoglu renders obvious all of the limitations of claim 2. Additionally, Cansizoglu discloses wherein the positioning system further includes a camera module that is used to capture images of the surrounding environment of the target object and to acquire the second detection information piece (see at least [0062]; the 3D sensor may be a RGBD sensor which is known in the art as a depth camera. The 3D sensor captures images of the surrounding environment and acquires multiple detection information pieces—any one of which may be considered the second detection information piece), the method of SLAM further comprising, before step E): 
H) for each of those of the plurality of tracked objects that are classified into a moving object, acquiring a first representative coordinate set based on one of the second point cloud groups that corresponds to the tracked object (see at least [0053] and the publication generally; the landmark of the object map may be considered a representative coordinate set and it is based on the point cloud data which is obtained at one of the plurality of sequential frames which may be considered the second point cloud group); and 
I) for each of those of the plurality of tracked objects that is classified into a moving object, converting the first representative coordinate set into a second representative coordinate set that corresponds to a pixel coordinate system based on a set of parameters for coordinate conversion, wherein the set of parameters are related to conversion of coordinates from a point cloud coordinate system that is used by the first detection information piece to the pixel coordinate system that is used by the second detection information piece (see at least [0062] and the publication generally; data may be acquired and converted between different coordinate systems including, for example, an RGB-D coordinate set); and 
wherein, in step (E), the information related to those of the plurality of tracked objects that are classified into a moving object is filtered out from the second detection information piece based on the second representative coordinate set acquired for each of those of the plurality of tracked objects that are classified into a moving object (see at least [0044]-[0045]; the sequence of frames obtains information for both static and dynamic objects which are sorted. The static objects are used to update the static map).

Regarding claim 7, Cansizoglu renders obvious all of the limitations of claim 1. Additionally, Cansizoglu discloses wherein, in step C), the plurality of tracked objects that correspond to the latest detection time point are those of the plurality of ambient objects which have a size falling within a predetermined size range (see at least [0051]; while size is not explicitly taught, matching all measurements is taught).
Cansizoglu does not explicitly teach an object size as being a means of filtering out the tracked objects that correspond to the latest detection time point. However, Cansizoglu does teach matching all of the measurements and filtering the resulting matching objects based on those measurements. One of ordinary skill in the art, before the time of filing, would have recognized size as a potential measurement of the collected measurements and/or size would have been an obvious variant of the collected measurements. Therefore, size would have been an obvious measuring factor. 

Regarding claim 8, Cansizoglu renders obvious all of the limitations of claim 1. Additionally, Cansizoglu discloses wherein the target object is a vehicle, and in step (F), positioning the target object is performed for vehicle navigation (see at least [0019] and the publication generally; the positioning of the target object may be used for robot navigation (i.e., vehicle navigation). Examiner notes that this is additionally an intended use statement which results in the limitation having limited patentable weight).

Additional Relevant Art (previously of record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2019/0323843 which relates to generating a high precision map based on lidar pose positioning between frames;
U.S. Pub. No. 2019/0213743 which relates to updating reference imaging data with 2D and/or 3D imaging data;
U.S. Pub. No. 2019/0179021 which relates to 3D point cloud tracking;
U.S. Pub. No. 2018/0075643 which relates to real-time mapping and localization using lidar; and 
U.S. Pub. No. 2011/0175984 which relates to extracting target object data based on RGBD updated data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663